

	

		IIA

		109th CONGRESS

		1st Session

		S. J. RES. 8

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2005

			Mr. Cochran (for

			 himself, Mr. Frist, and

			 Mr. Leahy) introduced the following joint

			 resolution; which was read twice and referred to the

			 Committee on Rules and

			 Administration

		

		JOINT RESOLUTION

		Providing for the appointment of Shirley

		  Ann Jackson as a citizen regent of the Board of Regents of the Smithsonian

		  Institution.

	

	

		That, in accordance with section 5581

			 of the Revised Statutes (20 U.S.C. 43), the vacancy on the Board of Regents of

			 the Smithsonian Institution (in the class other than Members of Congress)

			 occurring because of the expiration of the term of Hanna H. Gray of Illinois on

			 April 13, 2005, is filled by the appointment of Shirley Ann Jackson of New

			 York, for a term of 6 years, beginning on the later of April 13, 2005, or the

			 date on which this resolution becomes law.

		

